                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

TAMMY L. BROOKS,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
              vs.                                )      CIVIL NO. 18-cv-1538-CJP 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
       Defendant.                                )

                            MEMORANDUM AND ORDER

PROUD, Magistrate Judge:

       Before the Court is the parties’ Agreed Motion for Remand to the

Commissioner. (Doc. 16).

       The parties ask that this case be remanded for further proceedings

pursuant to sentence four of 42 U.S.C. § 405(g). A sentence four remand (as

opposed to a sentence six remand) depends upon a finding of error, and is itself a

final, appealable order.       See, Melkonyan v. Sullivan, 501 U.S. 89 (1991);

Perlman v. Swiss Bank Corporation Comprehensive Disability Protection Plan,

195 F.3d 975, 978 (7th Cir. 1999).          Upon a sentence four remand, judgment

should be entered in favor of plaintiff.     Shalala v. Schaefer, 509 U.S. 292, 302-

303 (1993).

       The parties agree that, upon remand, “Plaintiff will be provided with the

opportunity for a hearing and to submit additional evidence and arguments.


1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 8.


                                             1
Additionally, on remand, the ALJ will: (1) further evaluate the medical evidence,

including medical opinion evidence; (2) reassess Plaintiff’s residual functional

capacity and provide appropriate rationale with specific references to evidence of

record in support of the assessed limitations; (3) if necessary, obtain evidence

from a medical expert; (4) if necessary, obtain supplemental evidence from a

vocational expert; and (5) issue a new decision.”

      Plaintiff applied for disability benefits in April 2014.     (Tr. 18).    While

recognizing that the agency has a full docket, the Court urges the Commissioner

to expedite this case on remand.

      For good cause shown, the parties’ Agreed Motion for Remand to the

Commissioner (Doc. 16) is GRANTED.

      The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to

sentence four of 42 U.S.C. § 405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATED: January 10, 2019.


                                       s/ Clifford J Proud
                                       CLIFFORD J. PROUD
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
